DETAILED ACTION
Claims 1-22 are considered in this office action.. Claims 1-22 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7; 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in et al. (US9177282) in view of Cavo (US2015/0134557) and hereinafter will be referred as Stevens and Cavo. 
Regarding Claim 1, Stevens teaches a method of operating a mobile transceiver (#114Col.3 Line 24-25), comprising: waking up the mobile transceiver from a low power mode in response to a time based wakeup event (Col.3 Line 24-27 and  also see Col.3 Line 65-Col.4 Line 1 for time based); 5 performing an action associated with the wakeup event (Col.3 Line 28-39 also see Col.3 Line 65-Col.4 Line 1); and setting the one or more subsequent time-based wakeup events in accordance with the determined wakeup frequency (Col.11 Line 55-66).

Cavo teaches determining a waypoint in a pre-programmed travel itinerary corresponding to the wakeup event, the travel itinerary being stored in a memory of the mobile transceiver and defining a number of waypoints along a planned route and a wakeup frequency for each of the waypoints, wherein each of the waypoints define a location, and wherein the waypoints include an origin endpoint, a destination 10endpoint and intermediate locations between the origin endpoint and destination endpoint (Para [0030] Fig 3; here waypoints are at 308-318 between the preprogrammed travel itinerary between Origin Point #302 and destination Point 304 and these are the waypoints where the tracking event is generated). 



Claims 21 & 22 are rejected on the same rational as Claim 1. 

Regarding Claim 2, Stevens in view of Cavo teaches the method of claim 1, Cavo further teaches wherein the waypoint in the pre-programmed travel itinerary corresponding to the wakeup event is determined in accordance with a location of the mobile transceiver at the time of the wakeup event ( here again as Shown in Fig 3. The waypoints 308-318 are waypoints in the preprogrammed travel itinerary and the wakeup event is determined in accordance with a location which is preset on preprogrammed itinerary ).  

Regarding Claim 3, Stevens in view of Cavo teaches the method of claim 1, Cavo teaches wherein the waypoint in the pre-programmed travel itinerary corresponding to the wakeup event is determined in accordance with 

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens and Cova to incorporate the teachings of obvious variation to include the waypoint in the pre-programmed travel itinerary corresponding to the wakeup event is determined in accordance with the 20time of the wakeup event.
	
Regarding Claim 4, Stevens in view of Cova teaches the method of Claim 1. Stevens further teaches determining a wakeup frequency for one or more time-based wakeup events based at least in part on the 
10 
Regarding Claim 5, Stevens in view of Cavo teaches the method of claim 1. Stevens also teaches wherein the wakeup frequency of the one or more time-based wakeup events is increased when the determined waypoint is 15 determined to be within a threshold distance of the destination endpoint (Col.3Line 65-Col.4 1 and see also Col.11 Line 59-66). 

Regarding Claim 6, Stevens in view of Cavo teaches the method of claim 1. Stevens also teaches wherein the wakeup frequency of the one or more  time-based wakeup events are periodically increased after the determined waypoint is determined to be within a threshold distance of the destination endpoint (Col.3 Line 65 –Col.4 Line 1 and see also Col.11 Line 59-66). 

Regarding Claim 7, Stevens in view of Cavo teaches the method of claim 1. Stevens teaches wherein the wakeup frequency of the one or more 20  time-based wakeup events is increased when the mobile transceiver is determined to be more than a threshold distance from the determined waypoint and/or an planned route (Col.11 Line 55-Col.12 Line 30). 

Regarding Claim 12, Stevens in view of Cavo teaches the method of claim 1. Stevens also teaches wherein at least some of the one or more time-based wakeup events are data logging events in which location and/or sensor data is acquired and stored in a data log in a memory of the mobile transceiver but not reported, and at least some of the one or more subsequent wakeup events are data reporting events in which at least a portion of the data log is reported to an asset 20 tracking service (Col.9 Line 56-60), wherein the data logging events have a measuring frequency at which the data logging events are performed, and the data reporting events have a reporting frequency at which the data logging events are reported(Col9 Line 39-51), wherein determining a frequency associated with the determined waypoint 25 comprising determining a measuring frequency and a reporting frequency associated with the determined waypoint(Col9 Line 39-51), wherein the frequency of data logging events is set in accordance with a determined measuring frequency associated with the determined waypoint, and 31BB Ref: 49850-US-PAT R&M Ref: 42783-4798 wherein the frequency of data reporting events is set in accordance with a determined reporting frequency associated with the determined waypoint (Col.3 Line 55- Col.4 Line 9 also see Col.11 Line 55-Col.12 Line 30). The disclosure clearly discloses at least in Col.11Line 55-Col.12 Line 30 the idea of changing the wakeup frequency in regards to exiting or entering the geo-fence which is interpreted as determined waypoints on the travel itinerary and hence increase or decrease collecting the location data and reporting the data to the provider. 

Regarding Claim 13, Stevens in view of Cavo teaches the method of claim 1. Stevens also teaches wherein the measuring frequency is increased in response to a trigger. Stevens also teaches while the reporting frequency remains unchanged (Col.3 Line 67-Col.4 Line 1).

Regarding Claim 14, Stevens in view of Cavo teaches the method of claim 1. Stevens inherently teaches wherein the measuring frequency is greater than the reporting frequency so that multiple data logging events are reported in each data reporting event (Col.9 Line 38-60: here the increasing and decreasing of data logging is disclosed and the reporting event is only done when the cost is lower so we can conclude that data logging events will be done more and not all the data logging events will automatically reported).

Regarding Claim 15, Stevens in view of Cavo teaches the method of claim 1. Stevens teaches wherein the action comprises determining a location of the mobile transceiver (Col.3 Line 28-30).

Regarding Claim 16, Stevens in view of Cavo teaches the method of claim 10. Stevens also teaches further comprising: determining one or more location technologies associated with the waypoint corresponding to the wakeup event; wherein the location is determined using the determined one or more location technologies associated with the waypoint (Col.11 Line 66-Col.12 Line 1).

Regarding Claim 17, Stevens in view of Cavo teaches the method of claim 13. Stevens also teaches wherein the location technologies are one of GNSS only, GNSS augmented with alternate location technologies, or alternate location technologies only (Col.3 Line 15-20).

Regarding Claim 18, Stevens in view of Cavo teaches the method of claim 14. Stevens also teaches wherein the location technologies wherein the alternate location technologies include one or more of a cellular positioning system or a Wi-Fi-based positioning system 20 (WFPS) (Col.3 Line 15-20).

Regarding Claim 19, Stevens in view of Cavo teaches the method of claim 1. Stevens also teaches wherein the action comprises one or both of data logging (Col.9 Line 38-42) and data reporting (Col.9 Line 42-47).

Regarding Claim 20, Stevens in view of Cavo teaches the method of claim 1. Stevens also teaches wherein the action comprises data logging and data reporting subsequent to the data logging (Col. 9 Line 38-47).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Paulson et al. (US8228234 which corresponds to EP2293016A2 as disclosed in IDS dated 06/26/2017) and herein after will be referred as Paulson.

Regarding Claim 8, Stevens in view of Cato teaches the method of claim 1. Stevens does not expressly teaches wherein the wakeup frequency of the one or more subsequent wakeup events is 
Paulson teaches wherein the wakeup frequency of the one or more subsequent time-based wakeup events is increased when the determined waypoint is associated with an environment having a higher density than a previous waypoint (Col.11 Line 17-36).
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens and Cavo to incorporate Paulson to include changing the frequency of wake up events and recording the data in response to change in environment density. Doing so would allow the asset to be updated accordingly. 

Regarding Claim 9, Stevens in view of Cato teaches the method of claim 1. Stevens does not expressly teaches wherein the wakeup frequency of the one or more subsequent time-based wakeup events is decreased when the determined waypoint is associated with an environment having a lower density than a previous waypoint. 
Paulson teaches wherein the wakeup frequency of the one or more subsequent time-based wakeup events is decreased when the determined waypoint is associated with an environment having a lower density than a previous waypoint (Col.11 Line 37-Line 64).

Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to incorporate Paulson to include wherein the wakeup frequency of the one or more subsequent time-based wakeup events is decreased when the determined waypoint is associated with an environment having a lower density than a previous waypoint. Doing so would allow the asset to be updated accordingly. 

Regarding Claim 10, Stevens in view of Cato teaches the method of claim 1. Stevens does not expressly teaches wherein the wakeup frequency of the one or more subsequent time-based wakeup events is a high frequency when the determined waypoint is associated with a high-density environment, a medium frequency when the determined waypoint is associated with a medium-density environment, and a low frequency when the determined waypoint is associated with a low-density environment.
Paulson teaches wherein the wakeup frequency of the one or more subsequent time-based wakeup events is a high frequency when the determined waypoint is associated with a high-density environment, a medium frequency when the determined waypoint is associated with a medium-density environment, and a low frequency when the determined waypoint is associated with a low-density environment (Col.11 Line 17-Line 36 #high density Col.11Line 37-Line51 #medium density; Col.11 Line 52-Line64 #low density).

Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens and Cavo to incorporate Paulson to include the wakeup frequency of the one or more subsequent time-based wakeup events is a high frequency when the determined waypoint is associated with a high-density environment, a medium frequency when the determined waypoint is associated with a medium-density environment, and a low frequency when the determined waypoint is associated with a low-density environment. Doing so would allow the asset to be updated accordingly. 
Similar reasoning can be used to reject claims 11.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/            Primary Examiner, Art Unit 3668